 SAM BELZ UPHOLSTERED PRODUCTSCOMPANY, INC.433APPENDIXNOTICE TO ALL OUR MEMBERS,OFFICERS AND AGENTS,To ALL EMPLOYEES OFR.W. HUGHES CONSTRUCTION COMPANY,TO ALL WORKERS IN INDUSTRIES INWHICH LOCAL 92 ORGANIZESAs recommended'by a Trial Examiner of the National Labor Relations Board,and in order to conduct the business of Local 92 as required by the National LaborRelations Act, we notify you that:WE WILL NOT try to cause R. W. Hughes Construction Co., Inc., or any otheremployer, to discharge any employee because he is not a member in goodstanding of Local 92 or because he was not referred to his job by Local 92.WE WILL NOT try to cause any employer to discriminate against an employeein any way that violates the NationalLaborRelations Act.WE WILL pay David Mosko and Billy Johnson for the time they were out ofwork as a result of our having caused R.W. Hughes Construction Co., Inc., todischarge them,and we will notify that company and them that we do notobject to their working for any employer.All our members in Alabama and all other workers in the industries in which weorganize in this State are free to join or remain members of our Union,and theyalso are free to refrain from membership and other union activities.C. H. GREEN,BUSINESS AGENT,LOCAL No. 92, INTERNATIONAL Asso-LOCALNo. 92CIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL-CIO,LaborOrganizationBy---------------------- By-------------------------------------------C.II GREEN(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.If employees have any questions about this notice or whether Local 92 and itsbusiness agent, C. H. Green,are complying with its provisions,the employees maycommunicate with the Labor Board's office at 1203 Comer Building, 2026 SecondAvenue, North,Birmingham,Alabama, Telephone Number,Fa 3-8011, Extension677.Sam Belz Upholstered Products Company, Inc.andUnited Fur-nitureWorkers of America,AFL-CIO.Case No. 26-CA-1266.September 5, 1962DECISION AND ORDERUpon charges duly filed on April 17, 1962, by United FurnitureWorkers of America, AFL-CIO, herein called the Union, againstSam Belz Upholstered Products Company, Inc., herein called Re-spondent, the General Counsel for the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTwenty-sixth Region, issued a complaint alleging that Respondent hasengaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a) (5) and (1) and Section2(6) and (7) of the Act. Copies of the charge, the complaint, and138 NLRB No. 60. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice of hearing were duly served upon the Respondent and theCharging Party.With respect to the unfair labor practices, the complaint alleged,in substance, that on or about February 21, 1962, the Board issued aSupplemental Decision and Certification of Representatives certify-ing the Union as the exclusive collective-bargaining representative ofthe employees in a unit composed of all production and maintenanceemployees, including truckdrivers, employed by Respondent at itsMemphis, Tennessee, plant, excluding office clerical employees, pro-fessional and technical employees, watchmen and guards, and supervi-sors as defined in the Act, and that since on or about March 15, 1962,the Respondent did refuse, and continues to refuse, to bargain collec-tively with the Union as the exclusive collective-bargaining repre-sentative in the appropriate unit.The complaint further allegedthat the Respondent has refused to furnish the Union with data relat-ing to the names, job classifications, rates of pay, and other terms andconditions of employment of Respondent's employees in the above-described unit.On May 7, 1962, Respondent filed its answer to the complaint, deny-ing that it violated 8(a) (5) and (1) of the Act, and alleging as anaffirmative defense that the Union is not the duly designated exclusivecollective-bargaining representative of the employees because theUnion won the election upon which the Board's certification was basedby means of unfair and untruthful practices and statements.There-after, all parties joined in a stipulation to transfer the proceeding di-rectly to the Board. In their stipulation, the parties agreed to waivea hearing before a Trial Examiner, the making of findings of factsand conclusions of law by a Trial Examiner, and the issuance of anIntermediate Report and Recommended Order. In lieu thereof theparties stipulated that the entire record of this proceeding shall con-sist of the charge, complaint, notice of hearing, answer, the stipula-tion, and nine exhibits attached thereto.By an order issued June 1, 1962, the Board approved the aforesaidstipulation, made it a part of the record herein,' and transferred thematter to, and continued it before, the Board, for the purpose of mak-ing findings of fact and conclusions of law, and the issuance of aDecision and Order.The Board also granted permission to the par-ties to file briefs.Thereafter Respondent and the General Counselfiled briefs with the Board.Upon the basis of the stipulation of the parties, the briefs, and theentire record in this case, the Board 1 makes the following :'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Rrown] SAM BELZUPHOLSTERED PRODUCTS COMPANY, INC.FINDINGS OF FACTI.THEBUSINESS OF RESPONDENT435Sam Belz Upholstered Products Company, Inc., is now, and hasbeen at all times material herein, a Tennessee corporation having itsplant in Memphis, Tennessee, where it is engaged in the manufactureof furniture.During the 2-month period preceding the execution ofthe aforesaid stipulation on May 23, 1962, which period is representa-tive of all times material herein, Respondent, at its Memphis, Ten-nessee, plant, purchased and received materials valued in excess of$50,000 directly from points outside the State of Tennessee, and dur-ing- the salve period sold and shipped finished products valued inexcess of $50,000 directly to points outside the State of Tennessee.The parties stipulated, and we find, that Respondent is, and hasbeen at all times material hereto, engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.We find further that itwill effectuate the policies of the Act to assert jurisdiction in thisproceeding.II.THE LABOR ORGANIZATION INVOLVEDUnited Furniture Workers of America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts, as stipulated, show that the Union was certified on Feb-ruary 21, 1962, as the-bargaining representative of a unit of the pro-duction and maintenance employees of the Respondent and that theRespondent, by letter dated March 21, 1962, refused and continues torefuse to bargain with the Union.The Union filed -its petition for certification of representatives zon May 4, 1961. A Board-conducted election was held June 29, 1961,pursuant to a stipulation for certification upon consent election.Upon the conclusion of the election, the parties were furnished a tallyof ballots which showed that of approximately 83 eligible voters, 82ballots were cast, of which 39 were for, and 41 were against, the Union,1 ballot was challenged, and 1 ballot was void.Thereafter, the Unionfiled timely objections to conduct affecting the results of the election,alleging that Respondent (1) engaged in surveillance, (2) madethreats of economic reprisals and promises of benefit, and (3) changedits vacation schedule for the purpose of interfering with the election.On August 3, 1961, the Regional Director issued and duly served uponall parties his report on challenges and objections, in which he recom-s Case No 26-RC-1613(not published in NLRB volumes).66235 3-6 3-y of 138-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended that objection No. 1, pertaining to Respondent's alleged sur-veillance, be sustained and the election be set aside, and a new elec-tion directed.As to the remaining objections, he recommended thatthey be overruled.The Respondent filed timely exceptions to the Regional Director'srecommendation regarding objection No. 1.On October 16, 1961, theBoard issued its Decision, Order, and Direction of Second Election,'in which it adopted the Regional Director's recommendation with re-spect to objection No. 1, and set aside the election and directed a secondelection.Pursuant to such Decision and Direction of Second Elec-tion, an election by secret ballot was conducted on November 10, 1961,under the direction and supervision of the Regional Director. Follow-ing the election, the parties were furnished a tally of ballots whichshowed that of approximately 117 eligible voters, 107 ballots were cast,of which 62 were for, and 45 were against, the Union.Thereafter, the Respondent filed timely objections to the secondelection, alleging that a preelection leaflet circulated by the Union toapproximately 100 employees contained material misstatements offact and therefore prevented the exercise of the employees' free choicein the election.The Regional Director conducted an investigationand on November 28, 1961, issued and served upon the parties his re-port on objections in which he found that the Respondent's objec-tions did not raise material and substantial issues affecting the elec-tion and recommended that the objections be overruled and that theBoard issue a certification of representatives.The Respondent filed timely exceptions to the Regional Director'sreport on objections.On February 21, 1962, the Board issueditsSupplementalDecision and Certification of Representatives,4certifying the United Furniture Workers of America, AFL-CIO, asthe exclusive collective-bargaining representative of the employees inthe unit found appropriate.The Board found in this Decision thatthe Respondent's exceptions did "not raise material or substantial is-sues warranting reversal of the Regional Director's recommendations,and that the cases cited in the brief in support thereof are inapposite."Thereafter, on March 15, 1962, the Union wrote 'a ale&ter to Re-spondent requesting the Respondent to meet with the Union in bar-gaining sessions and requesting that Respondent furnish to the Unioncertain data relating to the names, job classifications, rates of pay, andother terms and conditions of employment of Respondent's employees.On March 21, 1962, the Respondent replied to the Union's letter, andenclosed with its reply a copy of a letter which the Respondent onthat date had mailed to the Regional Director stating Respondent'srefusal to bargain collectively with the Union.At all times sinceNot published in NLRB volumes'Not published in NLRB volumes. SAM BELZ UPHOLSTERED PRODUCTS COMPANY, INC.437that date, the Respondent has refused, and continues to refuse, tomeet with any representative of the Union or to furnish to the Unionthe requested data above described.The Respondent admits the jurisdictional and factual allegationsof the complaint, but denies the commission of any unfair labor prac-tices, contending that its objection to the second election should havebeen sustained.The Respondent's objection alleged that preelectionleaflets circulated by the Union were false.The leaflets, circulatedprior to the second election, stated that the Union had objected to thefirst election because (1) the employer was guilty of surveillance of aunion meeting and (2) the employer had changed its vacation sched-ule in order to influence the results of the election. In the next para-graph, the leaflets contained the statement that "the governmentagreed that the Union was RIGHT and ordered a new election tobe held within 30 days."Respondent contends the Union knew, and the fact is, that theBoard had sustained only the first objection and had overruled anyothers and, that this misstatement of fact in the union leaflets involvedthe interpretation of legal as well as factual questions "beyond thescope of the education and training of the employees."Contendingthat the preelection leaflets prevented the exercise of the employees'free choice, the Respondent claims the certification of the Union wasinvalid, and therefore Respondent had no duty to bargain.The Regional Director's report on the objection to the second elec-tion and the stipulation of the parties in this case establish that abouta week before the second election, the Respondent's vice president andthe Respondent's treasurer called a meeting of, employees and toldthem that the statements circulated by the Union were not true andthat the Government had not set the election aside because of changesin vacation schedules.On these facts, the Regional Director foundthat Respondent "had ample opportunity after receipt of the leafletto refute any statements made therein, and to answer the leaflet byany legitimate means at its disposal."The Regional Director furtherfound that the "assertions in the leaflet are in the nature of campaignpropaganda, and they were not such as to be within the sole knowledgeof the Petitioner so as to preclude the Employer's having an oppor-tunity to answer them," and recommended that the Respondent'sobjection be overruled.After Respondent filed exceptions to theRegional Director's report, the Board reviewed the Respondent'sobjections, the Regional Director's report, and the exceptions thereto,and overruled the objections and issued its certification.Thus, wefind, in agreement with the General Counsel that the issue which theRespondent now seeks to litigate in the present case has already beendecided by the Board in the representation case upon facts which arenot in dispute.The Respondent has given no reason why the Board 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould reach a different conclusion in this proceeding.We reaffirmour previous conclusions .5The Respondent, in its brief, urges that the Board should reconsiderits decision to certify the Union on the ground that the certificationis in conflict with the case ofAllis-ChalmersManufacturing Com-pany, a Delaware Corporation v. N.L.R.B.,261 F. 2d 613 (C.A. 7),where the court set aside an order of the Board and held that theinaccuracy of a union preelection statement related to a materialmatter.However, we are convinced that the Union's conduct herein question did not warrant, and does not warrant, setting aside thesecond election, and that therefore the case relied upon by Respondentis inapposite.SeeAnchor Manufacturing Company, Division ofBasic Products Corp. v. N.L.R.B.,300 F. 2d 301 (C.A. 5).Accordingly, we find that Respondent's affirmative defense allegingthe invalidity of the second election is without merit, and thatRespondent, by its admitted refusal to bargain with the Union asthe certified bargaining representative of its employees, and by refus-ing to furnish the Union with data relating to names, job classifica-tions, rates of pay, and other terms and conditions of employment,has violated Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Sam Belz Upholstered Products Company, Inc., is an employerwithin the meaning of Section 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.United Furniture Workers of America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.6SeeInternational Telephone and Telegraph Corporation, Industrial Products Division,129 NLRB 221. SAM BELZ UPHOLSTERED PRODUCTS COMPANY, INC.4393.All production and maintenance employees, including truck-drivers, employed at Respondent's Memphis, Tennessee, plant, exclud-ing office clerical employees, professional and technical employees,watchmen and guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4.The above-named labor organization was on February 21, 1962,and has been at all times thereafter, the certified exclusive representa-tive of all the employees in the above-described unit for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.5.By refusing to bargain collectively with, and by refusing tofurnish data relating to names, job classifications, rates 'of pay, andother terms and conditions of employment to, the above-named labororganization as the exclusive representative of all the employees inthe unit described above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.6.By the aforesaid conduct, Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Sam Belz Up-holstered Products Company, Inc., Memphis, Tennessee, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Furniture Work-ers of America, AFL-CIO, as the exclusive bargaining representativeof the employees in the following appropriate unit : All productionand maintenance employees, including truckdrivers, employed by Re-spondent at its Memphis, Tennessee, plant, excluding office clericalemployees, professional and technical employees, watchmen andguards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request, furnish United Furniture Workers of America,AFL-CIO, with data relating to names, job classifications, rates ofpay, and other terms and conditions of employment of its employeesin the above-described appropriate unit.(b)Upon request, bargain collectively with the United FurnitureWorkers of America, AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit, as above found, and, if anunderstanding be reached, embody such understanding in a signedagreement.(c)Post at its Memphis, Tennessee, plant, copies of the notice at-tached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Twenty-sixth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for at least 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with United Furni-tureWorkers of America,AFL-CIO,as the exclusive bargainingrepresentative of the employees in the following appropriateunit :All production and maintenance employees, includingtruckdrivers, at our plant in Memphis, Tennessee, excludingoffice clerical employees, professional and technical employees,watchmen and guards, and supervisors as defined in the Act.WE WILL, upon request, furnish the above-named labor organi-zation data relating to names, job classifications, rates of pay,and other terms and conditions of employment of our employeesin the above-described appropriate unit. COLONY MATERIALS, INC.441WE WILL, upon request, bargain collectively with the aforesaidlabor organization as the exclusive representative of the employ-ees in the appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce employees in the exercise of rights guaranteedby Section 7 of the Act.SAM BELZ UPHOLSTERED PRODUCTS COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Seventh Floor Falls Building, 22 North Front Street, Memphis,Tennessee; Telephone Number Jackson 7-5451, if they have any ques-tion concerning this notice or compliance with its provisions.Colony Materials,Inc.andInternational Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers Local No. 492.Case No. 28-CA-677 (formerly 33-CA-677). September 5, 1962SUPPLEMENTAL DECISION AND AMENDED ORDEROn December 19, 1961, the Board 1 issued a Decision and Order zherein, finding that the Respondent had discriminated against cer-tain strikers by refusing to accept their unconditional offers to returnto work.Thereafter, on January 19, 1962, the Respondent filed a mo-tion for reconsideration to reopen the record to take further evidenceas to the cause of the strike, inasmuch as the Trial Examiner and theparties erroneously assumed, without litigating the matter, that theBoard, in a prior decision involving this Respondent,' had deter-mined that the strike was an unfair labor practice strike.By orderdated February 28, 1962, the Board remanded instant case to TrialExaminer Wallace E. Royster for a further hearing on this matter.On June 11, 1962, the Trial Examiner issued the attached Supple-mental Intermediate Report.Thereafter, the Respondent filed ex-ceptions to the Supplemental Intermediate Report and a supportingbrief.1Consisting of Members Fanning and Brown,with Member Rodgers concurring with theresult reached.2134NLRB 1347.8 Colony Materials,Inc.,130NLRB 105.138 NLRB No. 53.